Citation Nr: 1118877	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-35 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to November 1971, as well as periods of active duty for training and (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard, through July 2004.    

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) RO in Albuquerque, New Mexico.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim.  This claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In this regard, the Board notes that the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for a lumbar spine disability.  The Board acknowledges that the Veteran's service treatment records, including those from his National Guard service, show treatment for related complaints during his service.  In particular, the Board notes that the Veteran reported a history of back pain at his entrance and separation from active duty in 1971; the June 1971 Report of Medical History noted that the Veteran had a tension backache.  In April 2004, the Veteran was identified as possessing a permanent physical profile due to a lumbar disc protrusion.  The Veteran also submitted a September 2004 statement from his commanding officer indicated that the Veteran's military requirements, including strenuous physical activities, likely significantly contributed to the Veteran's severe orthopedic condition of the lumbar spine.  The Board notes that the Veteran has submitted post-service treatment records, but none of his treatment records indicate whether his current lumbar spine disability is causally or etiologically related to his service, including whether the Veteran's back complaints prior to his 1971 entrance into active service permanently worsened or otherwise increased in severity (i.e., was aggravated) during his service, and if so, whether such increase was beyond its natural progression during his service during the course of his military service.  See 38 C.F.R. § 3.306(b)(1).  Furthermore, the Veteran contends that, even absent an acute event or injury during service, his current lumbar spine disability is related to active service, and that private medical records indicate continuity of symptomatology in the years following active service.  However, the Veteran has not been provided an examination which addresses whether his claimed disability is causally or etiologically related to his service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, additional clinical assessment and medical opinions are needed to adequately address the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  As a result, additional VA examinations would be useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA spine examination to determine the nature and etiology of his current lumbar spine disability, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed disability is related to his service in the military.  The VA examiner should state whether it is at least as likely as not that the Veteran's lumbar spine disability had its onset in active service or a period of duty training, such that it is causally related to active service or a period of duty training.  In addition, the VA examiner is requested to determine whether the Veteran's current lumbar spine disability existed prior to service and whether this disability permanently worsened or otherwise increased in severity (i.e., was aggravated), and if so, whether such increase was beyond its natural progression during his service, taking into consideration his medical history prior to and since his active service.  

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

A rationale is requested for any opinion expressed; the medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Then, the RO should readjudicate the Veteran's claim of entitlement to service connection for a lumbar spine disability, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


